Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Para. [0005] of the corresponding specification discusses reference “WO 2008/053184” and references “Fig.” without identifying a corresponding figure number. 
Para. [0075] identifies elements “304a” and “304b” which are not identified in the drawings. Please identify the specification or drawings accordingly. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 11, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Homer et al. US 7,141,780 (Homer).

Regarding claim 1, Homer teaches an incremental measurement encoder comprising a scale and a readhead (incremental encoder comprising readhead 40 in Figs. 2 and 3), 
the scale comprising a periodic series of features forming an incremental track and at least one reference mark (the track includes radially extending marks and a reference mark; see col. 4, lines 20-37; see Figs. 2 and 3), 
the readhead comprising a structured light source and a reference mark photodetector array (the readhead comprises light source L and mask L which generate a structured light source and detector 32, 59 detects light reflected from reference mark on track 22r; see col. 4, lines 20-41; see Figs. 2, 3, and 11), 
in which the at least one reference mark comprises at least one imaging element configured to form an image of the structured light source on the reference mark photodetector array (the detector 32, 59 detect light reflected from reference marks rm formed on the measurement scale 22r, 57; see Figs. 2, 3, and 4), 
wherein the structured light source comprises an array of unevenly spaced light sources (the light source incorporates a mask which has unevenly spaced light using a mask over a single light source as disclosed in para. [0026] of the pending application; see Figs. 3, 12).

Regarding claim 2, Homer further teaches wherein the reference mark comprises at least one of i) a lens, ii) a diffractive imaging element, or iii) a feature configured to image the structured light source by a pinhole effect (the reference mark comprises a feature configured to image the structured light by a pinhole 60; see Fig. 12; see col. 6, lines 55-65).

Regarding claim 3, Homer teaches wherein the image formed comprises a one-dimensional image (the image is a one dimensional image as shown in Figs. 3, 11, and 12).

Regarding claim 4, Homer further teaches wherein light from the structured light source is also used to produce a resultant field at a photodetector for detecting an incremental change in position of the readhead relative to the scale (electrogating 35 detects an incremental change of the readhead; see col. 4, lines 20-37).

Regarding claim 6, Homer teaches in which the reference mark photodetector array comprises at least first and second sets of photodetector elements, each set comprising a plurality of spaced apart photodetector elements, and each set being configured to separately detect the image provided by the at least one imaging element at laterally offset positions (a photodetector array 58 comprises an array of photodetectors arranged at the correct spacing to form a pattern; see col. 7, lines 22-26; see Figs. 10-13).

Regarding claim 11, Homer teaches wherein the reference mark is embedded within the incremental track (the reference markings are embedded in the scale; see col. 5, lines 8-11).

Regarding claim 13, Homer teaches in which the signal which is used to determine the presence of the at least one reference mark is derived from at least two sets of photodetector elements (the reference marks rm are detected using detectors 32 and 35; see Fig. 2).

Regarding claim 14, Homer teaches configured to provide a reference position signal which is repeatable to within a unit of resolution of the incremental measurement encoder (the reference marks are provided at positional reference points to allow for verification of the accuracy of the incremental count which would be equivalent to the limitation of “within a unit of resolution of the incremental measurement encoder; see col. 1, lines 20-28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 7, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Homer et al. US 7,141,780 (Homer) in view of Weston et al. US 2010/0072456 (Weston).

Regarding claim 5, Homer fails to teach an incremental measurement encoder wherein a grating is directly mounted on the structured light source.
Weston teaches an incremental measurement encoder wherein a grating is directly mounted on the structured light source (an index grating 5 is mounted directly to LED 15; see Fig. 2; see [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of an incremental measurement encoder wherein a grating is directly mounted on the structured light source as taught in Weston into Homer in order to gain the advantage of a reduction in overall size, footprint, weight, and cost.

Regarding claim 7, Homer fails to teach an incremental measurement encoder in which the at least first and second sets of photodetector elements are interleaved.
Weston teaches an incremental measurement encoder in which the at least first and second sets of photodetector elements are interleaved (the photodectors are interleaved; see Figs. 9a,b; see [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of an incremental measurement encoder in which the at least first and second sets of photodetector elements are interleaved as taught in Weston into Homer in order to gain the advantage of collecting signals from numerous locations such that adverse effects of contaminant particles causing obstructions in the optical path such as dust have little effect on the resultant output signal.

Regarding claim 8, Homer further teaches wherein, in use, a reference mark zero-point crossing signal is determined based on output from at least the first and second sets of photodetector elements (Fig. 8 shows wherein a detector determines a zero point crossing; see col. 5, lines 45-57).

Regarding claim 9, Homer further teaches wherein, in use, based on the output of at least the first and second sets of photodetector elements, the measurement encoder monitors for the reference mark zero-point crossing (Homer teaches determining zero-point crossings and it would be obvious to one of ordinary skill in the art to determine zero point crossing using the multiple detectors as taught in Weston without any undue experimentation or unexpected results; see col. 5, lines 45-57).

Regarding claim 10, Homer fails to teach an incremental measurement encoder wherein the elements of the reference mark photodetector array are sized and/or spaced so as to be insensitive to the phase of a fringe field generated by the incremental scale track and falling on the reference mark photodetector array.
Weston teaches an incremental measurement encoder wherein the elements of the reference mark photodetector array are sized and/or spaced so as to be insensitive to the phase of a fringe field generated by the incremental scale track and falling on the reference mark photodetector array (corresponding size of the mask pattern over the reference mark photo detectors 60 is such that each feature is an integer multiple of the fringe pattern formed by the interaction of the rays of light from the incremental light emitting diode, 2, 15, the index grating, 5, and the scale, 12, thereby making the reference mark photo detectors, 51, 56, insensitive to said fringe pattern; see [0114]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of an incremental measurement encoder wherein the elements of the reference mark photodetector array are sized and/or spaced so as to be insensitive to the phase of a fringe field generated by the incremental scale track and falling on the reference mark photodetector array as taught in Weston into Homer in order to gain the advantage of a reference mark detector which is not sensitive to a fringe pattern from the incremental encoder as fringe patterns from the encoder would interfere with measurements of the reference marker.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Homer et al. US 7,141,780 (Homer) in view of Leonard US 4,451,731.

Regarding claim 12, Homer fails to teach in which at least one signal which is used to determine the presence of the at least one reference mark is derived from the output of the reference mark photodetector array, in which the signal comprises a main lobe and side lobes which occur as the readhead passes over the reference mark, and in which the encoder apparatus is configured such that the magnitude of the side lobes is no greater than 75% of the magnitude of the main lobe.
Leonard teaches in which at least one signal which is used to determine the presence of the at least one reference mark is derived from the output of the reference mark photodetector array, in which the signal comprises a main lobe and side lobes which occur as the readhead passes over the reference mark, and in which the encoder apparatus is configured such that the magnitude of the side lobes is no greater than 75% of the magnitude of the main lobe (an optical encoder is configured such that the side lobes 86 are no greater than 75% of the main lobe; see Figs. 6B, 7B, and 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features in which at least one signal which is used to determine the presence of the at least one reference mark is derived from the output of the reference mark photodetector array, in which the signal comprises a main lobe and side lobes which occur as the readhead passes over the reference mark, and in which the encoder apparatus is configured such that the magnitude of the side lobes is no greater than 75% of the magnitude of the main lobe as taught in Leonard into Homer in order to gain the advantage of preventing false triggering should either the amplitude vary due to variations in the light source, or the sensitivity of the optical detector.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN L YENINAS/Examiner, Art Unit 2868